DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8-12, 17 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520).
	Regarding claim 1, Goldfarb discloses, except for the limitations italicized below, A digital imaging method of analyzing pixel data of an image of a shaving stroke for determining pressure being applied to a user's skin (par. [0039]-[0100]), the digital imaging method comprising the steps of: 
a. aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of a respective individual when shaving with a shaving razor; 
b. training, by the one or more processors with the pixel data of the plurality of training images, a pressure model operable to determine pressure being applied to the respective individual's skin by a shaving razor when a shaving stroke is taken; 
c. receiving, at the one or more processors, at least one image of a user when shaving with the shaving razor, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the shaving razor applied to the user's skin (“As depicted in FIG. 1A-FIG. 4, force sensor is configured as a proximity sensor that detects contact between each blade 151 and the skin. In some instances, force sensor 120 is configured to indicate contact between blade cartridge 150 and the skin for any depression distance S.sub.ogreater than zero (e.g., x>0)” in par. [0080]; “In some embodiments, the proximity sensors include optical or infrared imaging. For example, video camera 163 may be configured to detect proximity based on the incident light disparity such as detecting a dim, low intensity light when close to the skin and a brighter intense light away from the skin” in par. [0085]); 
d. analyzing, by the pressure model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific pressure being applied to the user's skin by the shaving razor when a user shaving stroke is taken (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]); 
(“the threshold associated with a number of shaving strokes for ‘dull’ blade 151 converges on an accurate value that is based on a user's comfort level for blade cartridge 150 replacements. In some instances, microcontroller 160 is configured to prompt the user when the number of shaving strokes for ‘dull’ blade 151 approaches the adjusted threshold level. For example, external device 505 may be configured to prompt the user once the number of shaving strokes exceeds 90% of the threshold associated with number of shaving strokes for ‘dull’ blade 151. In some instances, a pop-up is displayed that facilitates the user to order a new replacement blade online. In some instances, replacement blades are automatically ordered for a user” in par. [0079]); and 
f. rendering, on a display screen of a user computing device, the at least one user-specific recommendation (“to interface with external device 505 to provide useful shaving information and improve the shaving experience. In some embodiments, an external device 505 is a wearable computing device (e.g., watch 530). In some embodiments, an external device 505 is a hand-held phone 525” in par. [0050]; “the quantitative comparison and other parameters may be displayed on external device 505” in par. [0101]).
Goldfarb fails to explicitly disclose aggregating, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of a respective individual when shaving with a shaving razor; and training, by the one or more processors with the pixel data of the plurality of training images, a pressure model operable to determine pressure being applied to the respective individual's skin by a shaving razor when a shaving stroke is taken.
However, Goldfarb does disclose the evaluation of the captured shaving data, including the at least one captured image, using machine learning (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]).
Joyce teaches, in the same field of endeavor, to aggregate a plurality of training images when shaving with a shaving razor and using such images in training a neural network model (“The CNN may utilize training images and/or audio data to train the convolutional neural network and may receive one or more training images or audio files to be utilized by the CNN to determine elements that define surface types, treatment implements, and practitioners. Once the CNN is trained, a camera 22 may capture an image (e.g., a digital image) of the target surface, implement, practitioner, for analysis by the CNN. The camera 22 may then provide image data 23 for analysis, mapping and/or classification as described herein” in par. [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to develop a pressure model using routine machine learning methods.
Regarding claim 2, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 1, but fail to explicitly disclose wherein the at least one 
However, Goldfarb teaches calculating user-specific pressure of a user’s skin (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]) and displaying useful information on a device such as a hand-held phone (par. [0050]).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Goldfarb such that at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with a graphical representation of the user's skin as annotated with one or more graphics or textual renderings corresponding to the user-specific pressure in order to improve user awareness. 
Regarding claim 3, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 1, wherein Goldfarb discloses the at least one user-specific electronic recommendation is rendered in real-time or near-real time, during, or after the user shaving stroke is taken (“real time information” in par. [0127]).
Regarding claim 4, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 1, wherein Joyce discloses the at least one user-specific electronic recommendation comprises a product recommendation for a manufactured product (“additional relevant treatment products” in par. [0220]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to tailor a vendor’s products to a user.
Regarding claim 5, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 4, wherein Joyce discloses the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating, with the manufactured product, the at least one feature identifiable in the pixel data comprising the at least the portion of the shaving razor applied to the user's skin (“treatment regimen information” in par. [0220]; “feature” in par. [0227]-[0228]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to provide useful information to a user.
Regarding claim 6, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 4, but fail to explicitly disclose further comprising the steps of: initiating, based on the product recommendation, the manufactured product for shipment to the user.
However, Goldfarb teaches a product recommendation for a manufactured product (“additional relevant treatment products” in par. [0220]) and initiating a manufactured product for shipment to the user (“the subscription account is configured to automatically order or purchase a replacement cartridge once the anticipated number of days remaining in the life of blade cartridge 151 drops below a certain threshold” in par. [0098]).
It would have been obvious to one of ordinary skill in the art to modify Goldfarb in order to initiate, based on the product recommendation, the manufactured product for shipment to the user in order to improve user convenience.
Regarding claim 8, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 1, wherein Joyce discloses the at least one user-specific electronic recommendation is displayed on the display screen of the user computing device with instructions for treating, with the shaving razor, the at least one feature identifiable in the pixel data comprising the at least the portion of the shaving razor applied to the user's skin (“treatment regimen information” in par. [0220]; “feature” in par. [0227]-[0228]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to provide useful information to a user.
Regarding claim 9, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 1, wherein Joyce discloses the pressure model is an artificial intelligence (AI) based model trained with at least one AI algorithm (par. [0220]-[0232]).
Regarding claim 10, the combined references of Goldfarb and Joyce disclose the digital imaging method of claim 1, wherein Joyce discloses the pressure model is further trained, by the one or more processors with the pixel data of the plurality of training images, to output one or more location identifiers indicating one or more corresponding body area locations of respective individuals, and wherein the pressure model, executing on the one or more processors and analyzing the at least one image of the user, determines a location identifier indicating a body area location of the user's body or body area (“Embodiments disclosed herein may use the augmented or hybrid classification 1512/1616 to determine the relative position/location of a target surface and the nature of the target surface of a subject. An embodiment provides an appliance, comprising a sensor equipped appliance for the acquisition and transmission of the sensor data 1508 and for receiving and processing of the sensor data to determine the relative position of a target surface and the nature of the target surface” in par. [0288]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to increase the robustness of the analysis (Joyce at par. [0290]).
Regarding claim 11, the combined references of Goldfarb and Joyce disclose The digital method of claim 10, wherein Joyce discloses the body area location comprises the user's cheek, the user's neck, the user's head, the user's groin, the user's underarm, the user's chest, the user's back, the user's leg, the user's arm, or the user's bikini area (“a user's face” in par. [0282]).
Regarding claim 12, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, wherein training, Goldfarb discloses by the one or more processors with the pixel data of the plurality of training images, the pressure model comprises training the pressure model to detect an amount of depression of the user's skin to determine the user-specific pressure being applied to the user's skin by the shaving razor when the shaving stroke is taken (par. [0053]-[0055]).
Regarding claim 17, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, wherein Goldfarb teaches further comprising: receiving, at the one or more processors, a new image of the user when shaving with the shaving razor, the new image captured by the digital camera, and the new image comprising pixel data (inherent when considering that the method is capable of being used multiple times).
Regarding claim 21, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, wherein Goldfarb the user computing device comprises at least one of a mobile device, a tablet, a handheld device, a desktop device, a home assistant device, a personal assistant device, or a retail computing device (par. [0075]).
Regarding claim 22, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, wherein Goldfarb discloses the user computing device receives the at least one image comprising the pixel data of the at least a portion of the shaving razor applied to the user's skin, and wherein the user computing device executes the pressure model and generates, based on output of the pressure model, the user-specific recommendation, and renders the user-specific recommendation on the display screen of the user computing device (par. [0144]).
Regarding claim 23, The digital method of claim 1, Goldfarb discloses wherein the at least one image comprises a plurality of images (“one or more sensors is camera 163 having an image sensor configured to capture video and/or still images. In some instances, camera 163 is configured to capture both frames and video. In some embodiments, microcontroller” in par. [0102]).
Regarding claim 24, the combined references of Goldfarb and Joyce disclose The digital method of claim 23, wherein the plurality of images are collected using a digital video camera (“one or more sensors is camera 163 having an image sensor configured to capture video and/or still images. In some instances, camera 163 is configured to capture both frames and video. In some embodiments, microcontroller” in par. [0102]).
Regarding claim 25, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, wherein Goldfarb discloses the shaving razor is a wet razor, a dry shaver, or an electric razor (“electric razors” in par. [0125]).
Regarding claim 26, Goldfarb discloses, except for the limitations italicized below, A digital imaging system configured to analyze pixel data of an image of a shaving stroke for determining pressure being applied to a user's skin (fig. 5, 12; par. [0039]-[0100]), the digital imaging system comprising: 
an imaging server comprising a server processor and a server memory (“545” in fig. 5, 12); 
an imaging application (app) configured to execute on a user computing device comprising a device processor and a device memory, the imaging app communicatively coupled to the imaging server (see components of “505” in fig. 12; par. [0047]); and 
a pressure model trained with pixel data of a plurality of training images of individuals and operable to determine pressure being applied to a respective individual's skin by a shaving razor when a shaving stroke is taken, wherein the pressure model is (“As depicted in FIG. 1A-FIG. 4, force sensor is configured as a proximity sensor that detects contact between each blade 151 and the skin. In some instances, force sensor 120 is configured to indicate contact between blade cartridge 150 and the skin for any depression distance S.sub.ogreater than zero (e.g., x>0)” in par. [0080]) to: 
receive at least one image of a user when shaving with the shaving razor, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the shaving razor applied to the user's skin (“In some embodiments, the proximity sensors include optical or infrared imaging. For example, video camera 163 may be configured to detect proximity based on the incident light disparity such as detecting a dim, low intensity light when close to the skin and a brighter intense light away from the skin” in par. [0085]), 
analyze, by the pressure model, the at least one image captured by the digital camera to determine a user-specific pressure being applied to the user's skin by the shaving razor when a user shaving stroke is taken (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]), 
generate, based on the user-specific pressure, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data comprising the at least the portion of the shaving razor applied to the user's skin (“the threshold associated with a number of shaving strokes for ‘dull’ blade 151 converges on an accurate value that is based on a user's comfort level for blade cartridge 150 replacements. In some instances, microcontroller 160 is configured to prompt the user when the number of shaving strokes for ‘dull’ blade 151 approaches the adjusted threshold level. For example, external device 505 may be configured to prompt the user once the number of shaving strokes exceeds 90% of the threshold associated with number of shaving strokes for ‘dull’ blade 151. In some instances, a pop-up is displayed that facilitates the user to order a new replacement blade online. In some instances, replacement blades are automatically ordered for a user” in par. [0079]), and 
render, on a display screen of the user computing device of the user, the at least one user-specific recommendation (“to interface with external device 505 to provide useful shaving information and improve the shaving experience. In some embodiments, an external device 505 is a wearable computing device (e.g., watch 530). In some embodiments, an external device 505 is a hand-held phone 525” in par. [0050]; “the quantitative comparison and other parameters may be displayed on external device 505” in par. [0101]).
Goldfarb fails to explicitly disclose a pressure model trained with pixel data of a plurality of training images of individuals and operable to determine pressure being applied to a respective individual's skin by a shaving razor when a shaving stroke is taken.
However, Goldfarb does disclose the evaluation of the captured shaving data, including the at least one captured image, using machine learning (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]).
(“The CNN may utilize training images and/or audio data to train the convolutional neural network and may receive one or more training images or audio files to be utilized by the CNN to determine elements that define surface types, treatment implements, and practitioners. Once the CNN is trained, a camera 22 may capture an image (e.g., a digital image) of the target surface, implement, practitioner, for analysis by the CNN. The camera 22 may then provide image data 23 for analysis, mapping and/or classification as described herein” in par. [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to develop a pressure model using routine machine learning methods.
Regarding claim 27, Goldfarb discloses, except for the limitations italicized below, A tangible, non-transitory computer-readable medium storing instructions for analyzing pixel data of an image of a shaving stroke for determining pressure being applied to a user's skin, that when executed by one or more processors cause the one or more processors (“575” and “570” in fig. 12) to: 
a. aggregate, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of a respective individual when shaving with a shaving razor; 
train, by the one or more processors with the pixel data of the plurality of training images, a pressure model operable to determine pressure being applied to the respective individual's skin by a shaving razor when a shaving stroke is taken; 
c. receive, at the one or more processors, at least one image of a user when shaving with the shaving razor, the at least one image captured by a digital camera, and the at least one image comprising pixel data of at least a portion of the shaving razor applied to the user's skin (“As depicted in FIG. 1A-FIG. 4, force sensor is configured as a proximity sensor that detects contact between each blade 151 and the skin. In some instances, force sensor 120 is configured to indicate contact between blade cartridge 150 and the skin for any depression distance S.sub.ogreater than zero (e.g., x>0)” in par. [0080]; “In some embodiments, the proximity sensors include optical or infrared imaging. For example, video camera 163 may be configured to detect proximity based on the incident light disparity such as detecting a dim, low intensity light when close to the skin and a brighter intense light away from the skin” in par. [0085]); 
d. analyze, by the pressure model executing on the one or more processors, the at least one image captured by the digital camera to determine a user-specific pressure being applied to the user's skin by the shaving razor when a user shaving stroke is taken (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]); 
e. generate, by the one or more processors based on the user-specific pressure, at least one user-specific electronic recommendation designed to address at least one feature identifiable within the pixel data comprising the at least the portion of the shaving (“the threshold associated with a number of shaving strokes for ‘dull’ blade 151 converges on an accurate value that is based on a user's comfort level for blade cartridge 150 replacements. In some instances, microcontroller 160 is configured to prompt the user when the number of shaving strokes for ‘dull’ blade 151 approaches the adjusted threshold level. For example, external device 505 may be configured to prompt the user once the number of shaving strokes exceeds 90% of the threshold associated with number of shaving strokes for ‘dull’ blade 151. In some instances, a pop-up is displayed that facilitates the user to order a new replacement blade online. In some instances, replacement blades are automatically ordered for a user” in par. [0079]); and 
f. render, on a display screen of a user computing device, the at least one user-specific recommendation (“to interface with external device 505 to provide useful shaving information and improve the shaving experience. In some embodiments, an external device 505 is a wearable computing device (e.g., watch 530). In some embodiments, an external device 505 is a hand-held phone 525” in par. [0050]; “the quantitative comparison and other parameters may be displayed on external device 505” in par. [0101]).
Goldfarb fails to explicitly disclose a pressure model aggregate, at one or more processors communicatively coupled to one or more memories, a plurality of training images of a plurality of individuals, each of the training images comprising pixel data of a respective individual when shaving with a shaving razor; and train, by the one or more processors with the pixel data of the plurality of training images, a pressure model operable to determine pressure being applied to the respective individual's skin by a shaving razor when a shaving stroke is taken.
However, Goldfarb does disclose the evaluation of the captured shaving data, including the at least one captured image, using machine learning (“microcontroller 160 or the external device incorporates machine learning (e.g., heuristics) to determine blade attrition” in par. [0079]).
Joyce teaches, in the same field of endeavor, to aggregate a plurality of training images when shaving with a shaving razor and using such images in training a neural network model (“The CNN may utilize training images and/or audio data to train the convolutional neural network and may receive one or more training images or audio files to be utilized by the CNN to determine elements that define surface types, treatment implements, and practitioners. Once the CNN is trained, a camera 22 may capture an image (e.g., a digital image) of the target surface, implement, practitioner, for analysis by the CNN. The camera 22 may then provide image data 23 for analysis, mapping and/or classification as described herein” in par. [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teaching of Joyce in order to develop a pressure model using routine machine learning methods.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520) further in view of 
Regarding claim 7, the combined references of Goldfarb and Joyce disclose The digital imaging method of claim 4, further comprising the steps of: 

rendering, on the display screen of the user computing device, the modified image.
5.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520) further in view of Fuellgrabe et al. (US2019/0299347).
Regarding claim 13, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, but fail to explicitly disclose wherein training, by the one or more processors with the pixel data of the plurality of training images, the pressure model comprises training the pressure model to detect an angle of a razor cartridge with respect to a razor handle of the shaving razor to determine the user-specific pressure being applied to the user's skin by the shaving razor when the shaving stroke is taken.
However, Goldfarb teaches decomposing force into a corresponding normal and tangential component (par. [0073]-[0075], [0082]-[0086]).
Joyce teaches evaluating grip patterns on the razor and using them as further inputs to the neural network model (“Properties including the practitioner gender, dominant hand, skin condition, beard condition, may be determined by analyzing the data and the context of the data together with other information regarding the user and the environment of the use. The determined properties of the practitioner may be used as inputs in determining what information to provide as the treatment activity is evaluated. Information specifically applicable to the user's gender, dominant hand, skin condition, beard condition, and combinations thereof may be provided” in par. [0244]; “But the training may also be based upon an individual's use of the appliance (e.g., left-handed vs. right-handed). The training may also be a crowd-based training where multiple users train the classifiers based on overall habits and usage” in par. [0286]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teachings of Goldfarb and Joyce since combining Goldfarb and Joyce by known methods with no change in their respective functions would have had predictable results.
Regarding claim 14, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, but fail to explicitly disclose wherein training, by the one or more processors with the pixel data of the plurality of training images, the pressure model comprises training the pressure model to detect an amount of depression of the user's skin in combination with an angle of a razor cartridge with respect to a razor handle of the shaving razor to determine the user-specific pressure being applied the a user's skin by the shaving razor when the shaving stroke is taken.
However, Goldfarb teaches decomposing force into a corresponding normal and tangential component (par. [0073]-[0075], [0082]-[0086]).
Joyce teaches evaluating grip patterns on the razor and using them as further inputs to the neural network model (“Properties including the practitioner gender, dominant hand, skin condition, beard condition, may be determined by analyzing the data and the context of the data together with other information regarding the user and the environment of the use. The determined properties of the practitioner may be used as inputs in determining what information to provide as the treatment activity is evaluated. Information specifically applicable to the user's gender, dominant hand, skin condition, beard condition, and combinations thereof may be provided” in par. [0244]; “But the training may also be based upon an individual's use of the appliance (e.g., left-handed vs. right-handed). The training may also be a crowd-based training where multiple users train the classifiers based on overall habits and usage” in par. [0286]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teachings of Goldfarb and Joyce since combining Goldfarb and Joyce by known methods with no change in their respective functions would have had predictable results.
Regarding claim 15, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, but fail to explicitly disclose wherein training, by the one or more processors with the pixel data of the plurality of training images, the pressure model comprises training the pressure model to detect an amount of depression of the user's skin in combination with a direction in which a razor handle of the shaving razor is oriented relative to a body area of the user to determine the user-specific pressure being applied the a user's skin by the shaving razor when the shaving stroke is taken.
However, Goldfarb teaches decomposing force into a corresponding normal and tangential component (par. [0073]-[0075], [0082]-[0086]).
Joyce teaches evaluating grip patterns on the razor and using them as further inputs to the neural network model (“Properties including the practitioner gender, dominant hand, skin condition, beard condition, may be determined by analyzing the data and the context of the data together with other information regarding the user and the environment of the use. The determined properties of the practitioner may be used as inputs in determining what information to provide as the treatment activity is evaluated. Information specifically applicable to the user's gender, dominant hand, skin condition, beard condition, and combinations thereof may be provided” in par. [0244]; “But the training may also be based upon an individual's use of the appliance (e.g., left-handed vs. right-handed). The training may also be a crowd-based training where multiple users train the classifiers based on overall habits and usage” in par. [0286]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teachings of Goldfarb and Joyce since combining Goldfarb and Joyce by known methods with no change in their respective functions would have had predictable results.
Regarding claim 16, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, but fail to explicitly disclose wherein training, by the one or more processors with the pixel data of the plurality of training images, the pressure model comprises training the pressure model to detect an amount of depression of the user's skin in combination with a hand grip pattern of the user on a razor handle of the shaving razor to determine the user-specific pressure being applied the a user's skin by the shaving razor when the shaving stroke is taken.
However, Goldfarb teaches decomposing force into a corresponding normal and tangential component (par. [0073]-[0075], [0082]-[0086]).
Joyce teaches evaluating grip patterns on the razor and using them as further inputs to the neural network model (“Properties including the practitioner gender, dominant hand, skin condition, beard condition, may be determined by analyzing the data and the context of the data together with other information regarding the user and the environment of the use. The determined properties of the practitioner may be used as inputs in determining what information to provide as the treatment activity is evaluated. Information specifically applicable to the user's gender, dominant hand, skin condition, beard condition, and combinations thereof may be provided” in par. [0244]; “But the training may also be based upon an individual's use of the appliance (e.g., left-handed vs. right-handed). The training may also be a crowd-based training where multiple users train the classifiers based on overall habits and usage” in par. [0286]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb with the teachings of Goldfarb and Joyce since combining Goldfarb and Joyce by known methods with no change in their respective functions would have had predictable results.
6.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (US2018/0354147) in view of Joyce et al. (US2020/0202520) further in view of Li et al. (US2021/0360894).
Regarding claim 19, the combined references of Goldfarb and Joyce disclose The digital method of claim 1, but fail to disclose wherein the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based 
However, it is routine in image processing to provide alternate processing architectures wherein a cloud server performs image processing tasks, as exemplified by Li (“In some cases, at least a subset of the operations 1600 may be performed remotely by one or more network servers of a cloud service that performs image analysis (e.g., step 1610), trains the machine learning model, inputs the first image into the machine learning model (e.g., step 1615), generates and/or outputs the indicators and/or guidance (e.g., operations 1620, 1625, 1630, and/or 1635), or some combination thereof” in par. [0156]).
It would have been obvious to one of ordinary skill in the art to modify Goldfarb with the teaching of Li such that the one or more processors comprises at least one of a server or a cloud-based computing platform, and the server or the cloud-based computing platform receives the plurality of training images of the plurality of individuals via a computer network, and wherein the server or the cloud-based computing platform trains the pressure model with the pixel data of the plurality of training images in order to provide an alternative processing architecture with predictable results.
Regarding claim 20, the combined references of Goldfarb, Joyce and Li disclose The digital method of claim 19, but fail to explicitly disclose wherein the server or a cloud-based computing platform receives the at least one image comprising the pixel data of at the least a portion of the shaving razor applied to the user's skin, and wherein the server or a cloud-based computing platform executes the pressure model and generates, based on output of the pressure model, the user-specific recommendation and transmits, via the 
However, Li teaches a variety operations of operations may be executed on a cloud server including inputting images to a machine learning model and outputting resulting information (“In some cases, at least a subset of the operations 1600 may be performed remotely by one or more network servers of a cloud service that performs image analysis (e.g., step 1610), trains the machine learning model, inputs the first image into the machine learning model (e.g., step 1615), generates and/or outputs the indicators and/or guidance (e.g., operations 1620, 1625, 1630, and/or 1635), or some combination thereof” in par. [0156]).
It would have been obvious to one of ordinary skill in the art to modify Goldfarb with the teaching of Li such the server or a cloud-based computing platform receives the at least one image comprising the pixel data of at the least a portion of the shaving razor applied to the user's skin, and wherein the server or a cloud-based computing platform executes the pressure model and generates, based on output of the pressure model, the user-specific recommendation and transmits, via the computer network, the user-specific recommendation to the user computing device for rendering on the display screen of the user computing device since it would have provided typical processing operations in the cloud server with predictable results.
Allowable Subject Matter
7.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667